Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3, 4, and 6 are pending and rejected. Claims 7-12 are withdrawn as being directed to a non-elected invention. Claims 1, 3, and 6 are amended and claims 2 and 5 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata, JP 2015-50073 A (provided on the IDS dated 8/28/2019) in view of Kato, US 2016/0365582 A1, Sato, US 7,255,721 B1, and Kishida, JP H02-214564 A.
	The following citations for Shibata, JP 2015-580073 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
The following citations for Kishida, JP H02-214564 A are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claims 1 and 6, Shibata teaches a manufacturing method for a gas diffusion layer for fuel cells where a carbon paste (MPL paste containing PTFE, a dispersant, carbon powder, and a solvent solution) is coated on a front surface of a porous base material in sheet shape, i.e. a porous base formed of carbon paper that is sheet-like (pg. 1, 4, 5, and Fig. 3). Shibata teaches that when the binder used for binding 
	They do not teach a blowing step of injecting a gas onto a back surface of the porous base material opposite to the front surface on which the carbon paste is coated in the coating step.
	Kato teaches a gas diffusion electrode and a method for manufacturing the same for a fuel cell having a microporous layer containing conductive microparticles and water-repellent resin on at least one surface of a conductive porous base material (abstract). They teach that the conductive porous substrate is a carbon-fiber-containing porous substrate such as a carbon paper (0031). They teach that the microporous layer (MPL) contains electrically conductive microparticles such as carbon black or other carbon materials as well as a water-repellent resin (0048 and 0050). They teach that the 
	Sato teaches a reforming device that generates fuel gas for fuel cells that uses a hydrogen separation composite (abstract). They teach that a porous support medium made of ceramics is formed, and a hydrogen separation metal is supported in the pores 
	From the teachings of Kato and Sato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Shibata to have blown a gas onto a back surface of the porous base material opposite to the front surface on which the carbon paste is coated in the coating step because Shibata provides a process of conveying the coated porous substrate where the coated substrate is conveyed in a direction that is nearly vertical, i.e. not horizontal, Kato indicates that it is desirable to convey a coated layer horizontally 
Shibata further depicts conveying the porous base material by bringing a roll into contact with the back surface of the porous base material (pg. 5 and Fig. 3), where the suggestion is to perform the blowing at least between the rollers where the substrate is in a nearly vertical position such that the coating step and the blowing step are performed on the porous base material being conveyed in the conveying step.
Shibata further teaches that when the MPL paste is applied to the base material, the MPL paste moves to the back surface opposite to the coating surface of the base causing a risk of a permeation event (pg. 5 and Fig. 3).
	They do not teach that the roll is provided with a blowout port.
	Kishida teaches an apparatus that floats and supports a web to apply a coating liquid to an extremely uniform thickness (pg. 1). They teach that the apparatus includes 
	From the teachings of Kishida, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Shibata in view of Kato and Sato to have used a roll having blowout ports to blow air onto the back surface of the porous base as it is coated because Shibata indicates that during coating the MPL paste moves to the back surface of the porous base causing a risk of a permeation event and Kishida provides a roll that is capable of blowing gas to the back surface of a web that is coated such that it will be expected to successfully blow air onto the back surface of porous base as it is being coated to suppressing penetration of the MPL paste and prevent any risks of a permeation event. Therefore, in the process of Shibata in view of Kato, Sato, and Kishida the roll will be provided blowout ports and in the blowing step, the gas is injected from the blowout ports of the roll so as to blow the back surface of the porous base material in contact with the roll with the gas.
	Shibata further depicts the process in which the coating is performed on the front surface of the porous base material at a position where the porous base material is in 
	Regarding claim 3, Shibata in view of Kato, Sato, and Kishida suggest the limitations of instant claim 2. Shibata depicts applying the MPL paste to the porous substrate when the front surface of the porous base material is located on a lower side in a direction of gravity and the back surface is located on an upper side in the direction of gravity such that in the coating step, the coating is performed on the front surface located on the lower side in the direction of gravity (pg. 5 and Fig. 3).
Regarding claim 4, Shibata in view of Kato, Sato, and Kishida suggest the limitations of instant claim 3. Shibata further depicts conveying the porous substrate horizontally when coating, i.e. it will move horizontally over the roll when being coated, such that the front surface is located on the lower side in the direction of gravity and the back surface is located on the upper side in the direction of gravity where the movement of the coated porous base is changed upward in a direction opposite to the direction over gravity (pg. 5 and Fig. 3). As discussed above for claim 1, the combination of Shibata in view of Kato, Sato, and Kishida suggests injecting the gas onto the back surface of the porous base material the is conveyed along the direction opposite to the direction of gravity, i.e. between the rollers, since Kato indicates moving the coated substrate horizontally so that the coated side is downward suppresses penetration, suggesting that when such a configuration is not provided penetration can occur such that blowing when the substrate is vertically or near vertically conveyed is expected to suppress any penetration. Further, (in light of the amendment to claim 1) Shibata in view of Kato, Sato, and Kishida further suggest including a blowout port in the roller 22 in contact with the porous substrate so that it prevents permeation of the paste to the back surface .

Response to Arguments
In light of the amendment to the drawings, the previous drawing objective is withdrawn.
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments over Kishida, while Kishida provides the blowout ports in the roll for the purposes of supporting and floating a web, the combination of Shibata, Kato, Sato, and Kishida provide the suggestion of using the roller with the blowout ports so as to prevent permeation of the MPL paste in the gas diffusion layer. Specifically, Shibata provides a roll in contact with the porous base, where, while on the roll the porous base changes direction so as to be opposite of the direction of gravity and where Shibata indicates that the paste can permeate to the backside of the porous base, Kato indicates that there is an increased chance of material permeating through a porous base when it is conveyed in a direction that is not horizontal, Sato suggests blowing gas onto a backside of a porous material to prevent a 
Regarding Applicant’s arguments over Kato and Sato, the reference of Kato has been relied upon to indicate a known problem in the art, i.e. that the liquid for forming a microporous layer can penetrate through a porous base when it is traveling in a non-horizontal direction. It is noted that the primary reference of Shibata provides a process and apparatus where the web is traveling in a non-horizontal direction (Fig. 3). Sato indicates that by blowing a gas on the backside of a porous material a solution can be prevented from permeating through the material. Therefore, the combination of Kato and Sato provide a solution for preventing permeation of the MPL paste through the porous base without reworking the apparatus or system so as to provide the benefit of using an existing system while solving the problem of strike-through or permeation of the MPL liquid. Further, since Sato indicates that blowing a gas onto the backside of a porous base controls the penetration of a liquid, incorporating blowing on the backside of the porous base of Shibata would also be expected to control the penetration of the MPL paste while it is conveyed since it will still provide the gas pressure forcing the liquid to the other side of the porous base. While Applicant argues that there would not be a reasonable expectation that injecting gas onto the back surface of a porous base material only during the period of time that the porous base material passes in front of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718